Citation Nr: 0713691	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-41 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed 
endometriosis, post-operative.  

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected post-traumatic disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected cervical spine disability.  

4.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had service in the National Guard from February 
1977 to December 2003.  Such service included periods of 
active duty from January 1991 to July 1991; from October 2001 
to June 2001; and from July 2003 to December 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in August 2004 and one in 
October 2005 that assigned an increased rating of 70 for the 
service-connected PTSD, effective on April 21, 2005.  

In a June 2006 rating decision, the RO assigned a total 
rating based on individual unemployability due to service-
connected disability, effective on July 14, 2005.  

In September 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  

The issues concerning increased ratings for the service-
connected cervical spine disability and bilateral hearing 
loss disability are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

In a statement, received in June 2006, the veteran raised 
contentions to the effect that a temporary total rating was 
warranted for a period of convalescence following surgery in 
May 2006 for her service-connected cervical spine disability.  
38 C.F.R. § 4.30 (2006).  That claim has not been certified 
to the Board on appeal nor has it otherwise been developed 
for appellate purposes.  It is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of endometriosis during a period of active service 
or any period of active duty for training.  

2.  The currently demonstrated endometriosis, post operative 
is not shown to be due to any event or incident of his active 
service or a period of active duty for training.  

3.  The service-connected PTSD is shown to be manifested by 
more than occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
endometriosis, including post-operative residuals thereof, 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(2), 101(21) - (24), 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 
3.159, 3.303, (2006).  

2.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.130 including Diagnostic Code 9411 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claims 
of service connection for endometriosis and for an increased 
rating for the service-connected PTSD.  38 U.S.C. A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

In February 2004, the RO informed the veteran that in order 
to establish service connection for endometriosis, there had 
to be competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

In a letter, dated in March 2006, the RO informed the veteran 
that in order to establish entitlement to an increased rating 
for her PTSD, the evidence had to show that such disability 
had gotten worse.

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of her treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to her claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Generally, the notice required by 38 U.S.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
for an increased rating for PTSD was not sent to the veteran 
until after the RO's October 2005 rating action.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  

In September 2005, telephone conversation with the veteran, 
VA explained that in order to be granted an increased rating, 
the evidence had to show that service-connected disability 
had gotten worse.  The veteran indicated her understanding.  
That telephone conversation was effective in that the October 
2005 rating action increased the veteran's rating for PTSD 
from 50 to 70 percent.  

Moreover, the March 2006 notice complied with the 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.  Finally, the Statement of the Case and the 
Supplemental Statement of the Case set forth the text of 
those laws and regulations and notified the veteran and her 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

In any event, following the March 2006 notice, the RO granted 
the veteran time to develop the record.  During that time, 
the veteran submitted additional argument and evidence, 
including treatment records and a report from her former 
employer.  She also underwent a VA psychiatric examination.  
Thereafter, the RO reviewed the record and readjudicated the 
veteran's appeal.  

Although that readjudication confirmed and continued the 70 
percent rating for PTSD, the veteran had ample opportunity to 
participate in the development of her claim.  Moreover, 
following that adjudication, the veteran had her hearing at 
the RO before the undersigned Veterans Law Judge.  
Accordingly, there is no prejudice to the veteran due to any 
defect in the timing of the March 2006 notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In evaluating the veteran's appeal, the Board is aware of the 
need to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In March 2006, the RO 
notified the veteran of those considerations.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claims for service connection for 
endometriosis and for an increased rating for PTSD.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support either of those claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to those 
issues.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

A.  Service Connection for Endometriosis

Generally, service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§§ 101(21), 101(22), 101(23), 101(24); 38 C.F.R. § 3.6.  

The veteran asserts that her endometriosis is the result of 
her exposure to CS gas in service.  She notes that dioxin is 
a component of CS gas and that various treatises indicate a 
nexus between exposure to dioxin and the development of 
endometriosis.  

The veteran is shown to have manifested endometriosis in the 
early 1980's, during her treatment at the South Carolina 
Baptist Hospital.  Ultimately, she underwent a hysterectomy 
and bilateral salpingoophorectomy.  

Although veteran entered service in the National Guard in 
1977, there was no competent evidence to show that the 
endometriosis was the result of any disease or injury during 
active service or a period of active duty for training.  
Indeed, her service medical records are negative in that 
regard; and the records from the South Carolina Baptist 
Hospital is negative for any evidence linking the 
endometriosis to the veteran's service at that time.  

The articles submitted in support of the veteran's claim are 
general in nature and do not deal specifically with her case. 
As such, they cannot serve to establish a nexus between her 
claimed exposure to CS gas and the development of 
endometriosis.  They only describe such a relationship as 
being a theory that is subject to further study.  

In fact, the only reports of a nexus in this case come from 
the veteran.  As a lay person, however, she is only qualified 
to report on matters which are capable of lay observation.  
She is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Therefore, her lay assertions, without more, cannot be 
considered competent evidence to establish service 
connection.  Absent supporting medical evidence, service 
connection for endometriosis, post-operative, must be denied 
in this case.  


B.  Increased Rating for Service-connected PTSD

The veteran also is seeking a higher rating for her service-
connected PTSD. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The service-connected PTSD is rated in accordance with the 
criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 100 percent disability rating is assignable for total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's PTSD.  

The evidence submitted in support of the claim for increase 
shows that the veteran is being followed for the service-
connected PTSD by a VA Mental Health Service and at a Vet 
Center.  Her manifestations are those of sleep impairment, 
nightmares, daily intrusive thoughts, irritability, anxiety, 
an extremely blunt affect, psychomotor retardation, lack of 
motivation, depression, decreased concentration, impaired 
short term memory and social isolation.  In June 2006, a VA 
psychiatric examination essentially confirmed those 
manifestations.  

Although the psychologist at the Vet Center considers the 
veteran's level of impairment to be in the severe-to-total 
range, that conclusion is based on impairment associated with 
physical and mental disability.  She suggests, and the 
preponderance of the evidence confirms, that the service-
connected PTSD, while severe, is not totally disabling by 
itself.  In this regard, the report of the VA examination 
shows that the veteran recently completed a degree to become 
a paralegal.  

Critical to an evaluation of the level of impairment caused 
by PTSD is the score on the veteran's Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV) and reflects the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 
4.130 (2002).  

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  See Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  See 
Brambley v. Principi, 17 Vet. App. 20 (2003) (J. Steinburg 
concurring) (A GAF of 40 signifies considerably greater 
occupational impairment than a GAF of 50.)  

Although the GAF score reported following the veteran's June 
2006 VA examination was 35, the preponderance of such scores 
reported during the veteran's treatment range from 50 to 60.  

In this regard, the medical evidence shows no gross 
impairment in her thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting herself or others; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

It also is pertinent to note in this regard that the veteran 
was assigned a total rating based on individual 
unemployability due to service-connected disability in a 
recent rating decision.  

In light of the foregoing, the Board finds that the 
manifestations of the service-connected PTSD do not support 
the assignment of a rating higher than 70 percent in this 
case.  Therefore, an increased rating for the service-
connected PTSD must be denied.  



ORDER

Service connection for endometriosis, post-operative, is 
denied.  

A rating in excess of 70 percent for the service-connected 
PTSD is denied.  



REMAND

The veteran also seeks an initial rating in excess of 10 
percent for her service-connected cervical spine disability.  
However, in May 2006, the veteran underwent a discectomy at 
C5 - C6 at a VA medical facility.  

In June 2006, the veteran was scheduled for a VA examination 
to determine the extent of impairment due to her cervical 
spine disability.  However, due to the fact that her surgery 
was still in the healing phase, the examiner felt that it was 
not appropriate to perform the evaluation.  

In its August 2004 rating action, the RO granted service 
connection for the veteran's bilateral hearing loss 
disability and assigned a noncompensable rating, effective on 
December 31, 2003.  

In September 2004, the RO received the veteran's Notice of 
Disagreement with that rating.  Since that notice was timely, 
the RO is required to issue the veteran a Statement of the 
Case and afford her an opportunity to appeal.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the remaining issues are REMANDED to the RO for 
the following actions: 

1.  The RO should issue a Statement of 
the Case concerning the claim for an 
initial compensable rating for the 
service-connected bilateral hearing loss 
disability.  

If, and only if, the veteran completes 
his appeal by filing a timely Substantive 
Appeal as to the aforementioned issue 
should that claim be returned to the 
Board.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 202 
(2006).  

2.  The RO should also schedule the 
veteran for VA examination to determine 
the current extent of her service-
connected cervical spine disability.  

The claims folder must be made available 
to each examiner for review, and each 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

All indicated tests and studies must be 
performed, including, but not limited to, 
range of motion studies.  

The examiner must also consider whether 
the following are associated with the 
service-connected cervical spine 
disability:  ankylosis; muscle spasm; 
abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis; associated objective neurologic 
abnormalities, such as bowel or bladder 
impairment; lack of normal endurance; 
functional loss due to pain and pain on 
use; flare ups; weakened movement; and 
incoordination.  

3.  Then, following completion of all 
indicated development, the RO should 
readjudicate the matter of an increased 
rating for the service-connected cervical 
spine disability in light of the evidence 
of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative must be 
furnished an SSOC and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless she is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


